DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The claims have been amended as follows:
 - -
12. The system of claim 11, wherein the remote device is further configured to provide a
fifth alert when the in vivo glucose concentration approaches the third predetermined threshold level.
 - -

	Reasons for Allowance
3.	Claims 1-30 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1-30, the prior art of record teaches a level of accuracy over a 3 day session is a Mean Absolute Relative Difference (MARD) value of 20.17% (see col. 86, l. 63, to col. 87, l. 15, of Goode, Jr. et al, U.S. Patent No. 7,920,906 B2).  However, the prior art lacks any teaching of the claimed level of accuracy during separate intervals, where a second accuracy for a second interval is higher than a first accuracy in a first interval.  Specifically, the prior art of record does not teach the device of base claim 1, including the following, in combination with all other limitations of the base claim:
wherein the glucose concentration data has a first accuracy at a first interval and a second accuracy at a second interval, wherein the first interval is before the second interval and the second accuracy is higher than the first accuracy; …

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/29/2022